Case 7:20-cr-00495-VB Document 27 Filed 12/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

——ae a - aoe X
UNITED STATES OF AMERICA
Vv.
GUSTAVO L. VILA, 20 CR 495 (VB)
Defendant.
--X

 

A sentencing in this case is scheduled for February 5, 2021, at 2:45 p.m. The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at:
https://www.nysd.uscourts.gov/sites/default/files/2020-
09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.
Completing the questionnaire online and ahead of time will save time and effort upon entry.
Only those individuals who meet the entry requirements established by the questionnaire will be

permitted entry. Please contact Chambers if you do not meet the requirements.
Case 7:20-cr-00495-VB Document 27 Filed 12/10/20 Page 2 of 2

Participants attending the proceeding by telephone shall attend by calling the following
number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Dated: December 10, 2020

White Plains, NY

SO ORDERED:

ull

Vincent L, Briccetti
United States District Judge

 
